MEMORANDUM OPINION


No. 04-08-00125-CV

SUPERIOR ASSET MANAGEMENT, INC.,
Appellant

v.

Ruben ESCOBEDO and Diane Escobedo,
Appellees 

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-CI-17283
Honorable Lori Massey, Judge Presiding


PER CURIAM
 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	April 2, 2008   

DISMISSED

	The appellant has filed an unopposed motion to dismiss this appeal.  We grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM